An order of the governor required the attendance of the attorney-general at a term of the Supreme Court in the county of New York (Executive Law, sec. 62, subd. 2; Consol. Laws, ch. 18). The attorney-general appointed a special deputy, the relator, to conduct the prosecutions then pending or expected. The relator has filed with the comptroller of the city of New York a verified claim, approved by the attorney-general, in the sum of $15,000, the alleged value of his services. The comptroller takes the ground that the claim is subject to audit in the same manner as other claims against the city or its component counties (Greater New York Charter, secs. 149, 1583). The relator insists that by force of the approval of the attorney-general, the payment of the claim is mandatory.
Section 61 of the Executive Law (Cons. Laws, ch. 18, as amended by L. 1919, ch. 165) empowers the attorney-general *Page 219 
to "appoint such deputies as he may deem necessary and fix their compensation, within amounts appropriated therefor by the legislature." Section 62 of the same law (Subdivision 2) directs him, upon the order of the governor, to attend the Supreme Court, and supersede the local prosecutor, and provides that "in all such cases all expenses incurred by the Attorney-General, including the salary or other compensation of all deputies employed, shall be a county charge."
The scheme of the statute is payment by the county of the expenses of state officers in the discharge of county functions. If the expenses are covered by appropriations, their allowance by the attorney-general is final (Section 61). They become ipsofacto by force of his approval, a charge in the first instance upon the treasury of the state. The duty of the county is then absolute to make restitution of the quota incurred or expended for its benefit. Such would be the situation for example, if one of the permanent deputies, in receipt of a fixed salary, had been assigned to local duties. If, on the other hand, as here, the expenses of special deputies are not covered by appropriations, allowance by the attorney-general is not within the authority conferred by section 61, does not result in the depletion of the moneys of the state, and is ineffective to impose, without restraint or limitation, a charge upon the county. The charge is subject in such circumstances, like other county charges, to audit by the county officers, and rejection if excessive (Peopleex rel. Gardenier v. Bd. of Supervisors, Col. Co., 134 N.Y. 1,10).
The relator makes much of the form of section 61 as it stood before its amendment in 1919 (L. 1919, ch. 165). There was then no provision in the section that compensation must be kept within the limit of appropriation. A section of the State Finance Law (Sec. 35; Consol. L. ch. 56) did, indeed, impose a like restriction upon contracts or expenditures of the attorney-general *Page 220 
which were charges on the state. The argument is that there was no restraint when he laid a charge upon the county. We may doubt whether section 61 was ever intended, even in its earlier form, to confer a power of expenditure so broad and uncontrolled (Cf.Atty.-Gen. v. Cont. Life Ins. Co., 88 N.Y. 571, 575, 576;Lyddy v. L.I. City, 104 N.Y. 218; Executive Law, sec. 65). Emancipation from all restraint should rest upon clear words, and not upon uncertain inference. The subject need not be pursued, for whatever the power may once have been, it is no longer without check to-day. The limitation now embodied in section 61 is too plain to be refined away by any process of construction. Courts must be slow to hold that statutes do not mean what they say because at some time in the past they said and meant something else. The attorney-general has no power in the premises except as he gets it by this section, which couples it with a condition. If he does not take it with the condition, he does not take it at all.
Another section of the same statute reminds us that the legislature had no trouble in finding fitting phrases when it wished the agents of the state to be unhampered by the restrictions of an audit. Subdivision 8 of section 62, as amended in 1917 (L. 1917, ch. 595), empowers the attorney-general with the approval or by the direction of the governor to "inquire into matters concerning the public peace, public safety and public justice." In pursuing such an inquiry, he may appoint and employ "such deputies, officers and other persons as he deems necessary, determine their duties and, with the approval of the governor, fix their compensation." He is to pay such salaries and compensation by check or draft to be signed by himself, and countersigned by the governor, "and such disbursements shall be subject to no audit except by the governor and the attorney-general." Audit by county officers, if forbidden in cases falling under subdivision 2, should be displaced by words as plain. *Page 221 
We hold, then, that the relator's compensation, since it has not been brought within an appropriation by the legislature of the state, is still subject to audit and allowance by the fiscal officers of the county. We do not mean to underrate the obscurity of the statutory provisions invoked in his behalf. They yield themselves not unreadily to conflicting interpretations. We have felt it our duty, however, when obscurity has engendered doubt, to fall back upon the fundamental principle that only clear warrant of law will justify the assumption of a power to control the public purse (Stetler v. McFarlane, 230 N.Y. 400, 408). That warrant is not here.
The order of the Appellate Division and that of the Special Term should be reversed, and the application for a mandamus denied, with costs in all courts.
HISCOCK, Ch. J., CHASE, HOGAN, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Orders reversed, etc.